PRATT, J.
The title of the judgment debtor vested in the receiver on filing his appointment in the proper office, but it was a qualified title in the nature of a security for the plaintiff in the judgment. As the case contains nothing to show the title of the receiver has ceased, we must treat it as in force. The title vested in the receiver, being qualified and limited, as stated above, did not exhaust the title of the judgment debtor. Subject to the right of the receiver to resort to the land to pay the judgment, the title remained in the judgment debtor, and the conveyance to Costello transferred to him the title, subject to the claim of the receiver. He was not a stranger to the title, and his redemption was valid, and nullified the sale, and the certificate issued thereunder. The sheriff correctly refused to execute a deed to Moore. The receiver is a necessary party to any action brought to apply the land to the payment of the judgment. So, should Costello seek to discharge the land from the lien of the judgment, the receiver would be a necessary party. The demurrer was properly sustained, and the judgment must be affirmed, with costs.